 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE ORTIZ,                                         Case No. 1:19-cv-01416-AWI-SAB

12                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND ADJUST DOCKET
13          v.                                           TO REFLECT VOLUNTARY DISMISSAL

14   FANNY ORTIZ, et al.,
                                                         (ECF No. 7)
15                  Defendants.

16

17          Jose Ortiz (“Plaintiff”), a state prisoner, is appearing pro se and in forma pauperis in this

18 civil rights action pursuant to 42 U.S.C. § 1983. On November 14, 2019, Plaintiff filed a notice

19 of voluntary dismissal pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure.
20          “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

21 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

22 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

23 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

24 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet

25 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th

26 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,
27 the parties are left as though no action had been brought, the defendant can’t complain, and the

28 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193


                                                     1
 1 F.3d at 1078. In this action, no defendant has filed an answer or other responsive pleading.

 2          Accordingly, IT IS HEREBY ORDERED that:

 3          1.      All pending matters are VACATED; and

 4          2.      The Clerk of the Court is DIRECTED to CLOSE the file in this case and adjust

 5                  the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

 6
     IT IS SO ORDERED.
 7

 8 Dated:        November 14, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
